Legend Natural Gas III, LP;
                                                                    Legend Natural Gas, LLC;
                                                                   Lewis Energy Group, LP; and
                                                                     Lewis Petro Properties, /s


                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 15, 2015

                                      No. 04-14-00899-CV

  Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                     Vasquez,Jr.,
                                      Appellant

                                                v.

LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                        Lewis Petro Properties, Inc,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-07-00119-CVL
                           Honorable Stella Saxon, Judge Presiding

                                         ORDER
        On December 23, 2014, this court ordered appellants to show cause why this appeal
should not be dismissed for lack of jurisdiction because the order the appellants sought to appeal
was a non-appealable interlocutory order. On January 8, 2015, appellants filed a response stating
the trial court signed a new order on January 5, 2015, disposing of all parties and causes of
action. Also on January 8, 2015, appellants filed an amended notice of appeal in response to the
January 5, 2015 order. A supplemental clerk’s record containing the order entered on January 5,
2015 was filed in this court on January 14, 2015. It is therefore ORDERED that this appeal is
RETAINED on the docket of this court. The reporter’s record must be filed in this appeal no
later than March 6, 2015.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court